DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, claim language of “the device configured to process the video game data outputs video data that is transferred over a second communication link to a device configured to process the video data” renders the claim indefinite due to incomprehensible interpretation. For the purpose of this Office Action, the claim language is interpreted as “the device configured to process the video game data and output video data that is transferred over a second communication link to a device configured to process the video data”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 9-11, 13-15, 16-18, 20-22, 23-25, 27-29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic (US 2006/0079325 to Trajkovic et al) in view of Wiles (US 2003/0146918 to Wiles et al).
Regarding claim 1, Trajkovic discloses a system (mobile communication system) for transmitting data (avatars 70) to a device (mobile phone 60) configured to process the data for video display (video display by mobile phone 60) (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70), the system comprising:
a machine readable medium (database 80) having the data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and
a communication link (network 40) (Trajkovic, fig. 1);

However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 2, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 3, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes video game data (game data in animation library) (Trajkovic, par [0025-0026], wherein the avatar 70 includes game data in animation library).
claim 4, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 6, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 7, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 8, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
claim 9, Trajkovic discloses a system (mobile communication system) for transmitting motion data (avatars 70 i.e. motion data related to a speaking/talking person) to a device (mobile phone 60) configured to process the motion data (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70, and par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person), the system comprising:
a machine readable medium (database 80) having the data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein at least part of the motion (data avatars 70) specifies changes (changes due to speaking or talking) over time of at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face, and par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person); and
a communication link (network 40) (Trajkovic, fig. 1);
wherein the system is configured to read the motion data (avatar 70) from the machine readable medium (database 80) and transfer the motion data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 10, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the motion data includes video game data (game data in animation library) (Trajkovic, par [0025-0026], wherein the avatar 70 includes game data in animation library).
Regarding claim 11, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the motion data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 13, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
claim 14, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 15, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 16, Trajkovic discloses a system (mobile communication system) for transmitting video data (avatars 70 i.e. downloaded video data) to a device (mobile phone 60) configured to process the video data (Trajkovic, fig. 1, par [0022], wherein mobile phone 60 receives and displays avatar 70, and par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface), the system comprising:
a machine readable medium (database 80) having the video data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the video data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and

wherein the system is configured to read the video data (avatar 70) from the machine readable medium (database 80) and transfer the video data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by Trajkovic so as to achieve the invention as claimed because such incorporation provides parametric modelling of appearance of objects (Wiles, par [0001]).
Regarding claim 17, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 18, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:

Regarding claim 20, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 21, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) (Trajkovic, fig. 1, par [0025-0028], wherein face regions of avatar 70 fold or deform in accordance with animation).
Regarding claim 22, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 23, Trajkovic discloses a system (mobile communication system) for transmitting video game data (avatars 70 i.e. game data in animation library) to a device (mobile phone 60) configured to process the video game data (Trajkovic, fig. 
a machine readable medium (database 80) having the video game data (avatar 70) stored thereon (Trajkovic, fig. 1, par [0020], wherein database 80 stores avatar 70);
wherein the video game data (avatar 70) includes at least part of a rendered automatically-tracked three dimensional (3D) face (face avatar 70) (Trajkovi, fig. 1, par [0022-0023], claim 4, wherein avatar 70 includes a rendered automatically tracked 3D face); and
a communication link (network 40) (Trajkovic, fig. 1);
wherein the system is configured to read the video game data (avatar 70) from the machine readable medium (database 80) and transfer the video game data (avatar 70) via the communication link (network 40) to the device (mobile phone 60) (Trajkovic, fig. 1, par [0022], avatar 70 is read from database 80 and sent to mobile phone 60 via network 40).
However, Trajkovic does not disclose:
high-resolution three dimensional (3D) face.
On the other hand, in the same endeavor, Wiles discloses:
high-resolution three dimensional (3D) face (high resolution 3D face) (Wiles, abstract, par [0001]).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Wiles into the system by 
Regarding claim 24, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video game data includes motion data (motion data related to a speaking/talking person) (Trajkovic, par [0027-0028], wherein the avatar 70 includes motion data related to a speaking/talking person).
Regarding claim 25, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the video game data includes video data (downloaded video data) (Trajkovic, par [0025-0028], wherein the avatar 70 includes downloaded video data via a video input interface).
Regarding claim 27, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face is stored on the machine readable medium (database 80) at a plurality of resolutions (different resolutions corresponding to two-dimensional, three-dimensional, cartoon-like, and geometry or image-based) (Trajkovi, fig. 1, par [0023]).
Regarding claim 28, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the at least part of a rendered automatically-tracked high-resolution 3D face includes facial regions (face regions of avatar 70) that fold (fold) or deform (deform) 
Regarding claim 29, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the machine readable medium (database 80) comprises a plurality of data storage devices (data storage devices for animation library and coarticulation library) (Trajkovic, par [0025]).
Regarding claim 30, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. Additionally, Trajkovic discloses:
the device (mobile telephone 60) configured to process the video game data (avatars 70 i.e. game data in animation library) and output video data (avatar 70) that is transferred over a second communication link (communication link) to a device (a second mobile telephone 60) configured to process the video data (avatar 70) (Trajkovic, figs. 1, 2, par [0019, 0022, 0033-0037], wherein avatar 70 in database 80 is accessed by mobile telephone 60 and is outputted as video data transferred to a communication link to a second mobile telephone 60 in mobile video communication).
Claims 5, 12, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Trajkovic (US 2006/0079325 to Trajkovic et al) and Wiles (US 2003/0146918 to Wiles et al) further in view of Geng (US 2003/0123713).
Regarding claim 5, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 12, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the motion data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:
the motion data includes compressed video data (compressed three-dimensional image) (Geng, par [0048, 0085, 0097], wherein 3D face image based on video is compressed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 19, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the video data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:

Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Regarding claim 26, Trajkovic and Wiles disclose aforementioned limitations of the parent claim. However, Trajkovic and Wiles do not disclose:
the video game data includes compressed video data.
On the other hand, in the same endeavor, Geng discloses:
the video game data includes compressed video data (compressed three-dimensional image) (Geng, par [0048, 0085, 0097], wherein 3D face image based on video is compressed).
Therefore, it would have been obvious to an artisan before the effective filing date of the current application to incorporate the disclosure by Geng into the system by Trajkovic and Wiles so as to achieve the invention as claimed because such incorporation provides capabilities of automatically recognizing a human face (Geng, par [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H LE whose telephone number is (571)270-1130. The examiner can normally be reached Mon-Fri 9:00 am- 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN H LE/           Examiner, Art Unit 2697      
/LIN YE/           Supervisory Patent Examiner, Art Unit 2697